 1   AARON D. FORD
      Attorney General
 2   GERRI LYNN HARDCASTLE, #13142
      Deputy Attorney General
 3   State of Nevada
     Public Safety Division
 4   100 N. Carson Street
     Carson City, Nevada 89701-4717
 5   Tel: (775) 684-1134
     E-mail: ghardcastle@ag.nv.gov
 6
     Attorneys for Defendants
 7   Renee Baker, Mark Boyd, Rebecca Boyd,
     Dwayne Deal, Charles Dudley, Sheryl Foster,
 8   William Gittere, Curtis Kerner, James Lester,
     E.K. McDaniel, Williams Moore, Dwight Neven,
 9   Brian Sandoval, Tasheena Sandoval, Scott Sisco,
     Donald Southworth, and Brian Williams
10

11                                   UNITED STATES DISTRICT COURT

12                                          DISTRICT OF NEVADA

13   JOSEPH ANTONETTI,                                            Case No. 3:16-cv-00396-MMD-WGC
14                          Plaintiff,
                                                                  ORDER GRANTING DEFENDANT
15   v.                                                              SISCO’S MOTION FOR
                                                                   ENLARGEMENT OF TIME TO
16   E.K. MCDANIELS, et al.,                                         ANSWER PLAINTIFF’S
                                                                      INTERROGATORIES
17                          Defendants.                                 (Second Request)

18          Defendant Scott Sisco, by and through counsel, Aaron D. Ford, Attorney General of the State of

19   Nevada, and Gerri Lynn Hardcastle, Deputy Attorney General, hereby moves this Court for a second

20   enlargement of time to answer Plaintiff’s interrogatories.

21                          MEMORANDUM OF POINTS AND AUTHORITIES

22   I.     RELEVANT PROCEDURAL HISTORY

23          This case is a pro se civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 15 at 1.

24   Plaintiff, Joseph Antonetti (Plaintiff), is an inmate in the lawful custody of the Nevada Department of

25   Corrections (NDOC). Id. After Defendants answered Plaintiff’s First Amended Complaint, ECF No.

26   46, this Court issued its Scheduling Order, which, inter alia, set forth the time permitted for discovery.

27   ECF No. 47 at 2.

28   ///

                                                         1
 1           On May 21, 2019, this Honorable Court graciously granted Defendant Sisco’s Motion for

 2   Enlargement of Time to Answer Plaintiff’s Interrogatories and allowed Sisco up to and including

 3   Wednesday, June 19, 2019, to answer or otherwise respond. ECF No. 59. Unfortunately, due to a

 4   calendaring error at the Office of the Attorney General (OAG), the responses to the interrogatories were

 5   not served upon Plaintiff. Moreover, the OAG has not yet received draft responses from Sisco.

 6   Accordingly, Sisco respectfully requests this Court allow him thirty (30) additional days, or up to and

 7   including Friday, July 19, 2019, to serve his responses on Plaintiff.

 8   II.     LEGAL AUTHORITIES

 9           District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

10   Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

11   1992). Fed. R. Civ. P. 6(b)(1)1 governs enlargements of time and provides as follows:

12                    When an act may or must be done within a specified time, the court may,
                      for good cause, extend the time: (A) with or without motion or notice if
13                    the court acts, or if a request is made, before the original time or its
                      extension expires; or (B) on motion made after the time has expired if the
14                    party failed to act because of excusable neglect.
15           Therefore, a party requesting an enlargement of time to complete an act after the expiration of

16   the time to do so must show “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B). The Supreme Court has

17   outlined several factors for determining when neglect is excusable for the purposes of FRCP 6(b)(1)(B).

18   Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship., 507 U.S. 380, 395 (1993). Those factors are

19   as follows: “the danger of prejudice to the [non-movant], the length of the delay and its potential

20   impact on judicial proceedings, the reason for the delay, including whether it was within the reasonable

21   control of the movant, and whether the movant acted in good faith.” Id.

22   III.    DISCUSSION

23           Here, a clerical error occurred at the OAG, so the deadline to serve Sisco’s responses to the

24   interrogatories was missed. Additionally, the OAG has not yet received draft responses from Sisco, so

25   he need additional time to respond. Sisco assert the calendaring error constitutes excusable neglect for

26   the requested enlargement. Had the matter been properly calendared, the OAG would have timely

27   secured responses from Sisco and served those responses on Plaintiff. The requested enlargement

28           1
               Rule 33 also specifically authorizes this Court to extend the time permitted for a party to answer interrogatories.
     Fed. R. Civ. P. 33(b)(2).
                                                                  2
 1   should not unfairly prejudice Plaintiff, nor should it impact these proceedings in any meaningful

 2   manner. Furthermore, Sisco makes this request in good faith and not for the purpose of unnecessary

 3   delay.

 4   IV.      CONCLUSION

 5            Based on the foregoing, Defendant Sisco respectfully request that he be allowed up to and

 6   including Friday, July 19, 2019, to respond to Plaintiff’s interrogatories.

 7            DATED this 20th day of June, 2019.

 8                                                 AARON D. FORD
                                                   Attorney General
 9

10                                                 By:
                                                              GERRI LYNN HARDCASTLE, Bar No. 13142
11                                                            Deputy Attorney General
12                                                            Attorneys for Defendants
13

14    IT IS SO ORDERED.

15    DATED: June 21, 2019.

16                                      ___________________________________________
                                        UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28

                                                          3
       Case 3:16-cv-00396-MMD-WGC Document 71 Filed 06/20/19 Page 4 of 4


                                        CERTIFICATE OF SERVICE
 1
            I certify that I am an employee of the Office of the Attorney General, State of Nevada, and that
 2
     on this 20th day of June, 2019, I caused to be deposited for mailing a true and correct copy of the
 3
     foregoing, DEFENDANT SISCO’S MOTION FOR ENLARGEMENT OF TIME TO ANSWER
 4
     PLAINTIFF’S INTERROGATORIES (Second Request), to the following:
 5

 6
     Joseph Antonetti, #84533
 7   Lea County Correctional Facility
     6900 West Millen
 8   Hobbs, NM 88244
 9
10

11
                                                           An employee of the
12                                                         Office of the Attorney General
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28

                                                       4
